             Exhibit A




Case 7:21-cv-00106-M Document 1-1 Filed 06/09/21 Page 1 of 18
Revision Issue: 1                                                                 March 2, 2021

Preamble: This document has been drafted during a period of discovery of facts related to an existing
drainage system installed in the Tidalholm Subdivision. Some of the key assumptions incorporated in
this document are still being researched. This document must be considered a Preliminary Draft



        Stormwater Flow Characteristics of a 36
                        Tidalholm Village Diverter Line

Introduction
        Tidalholm Village is a 137 Lot Single Family subdivision in the Federal Point Township,
New Hanover Cty., NC. It is directly adjoined by the Monterrey Heights Subdivision. The original
stormwater design for Tidalholm Village received approval from the NC Dept of Environment,
Health, & Natural Resources on 12/19/1994. The original design included a collection system
[intakes & underground RC Pipe], 11 vegetative swales, and a detention pond. In addition to the
total Tidalholm Village project, the design was to handle runoff from an offsite area of 600,000
sq ft.
        After the system and area, specifically the intersection of Lipscomb Dr. and Point Reyes
Dr experienced significant flooding, the stormwater management design was re-evaluated by
                                                                                                r
issued on 4/18/2000. The compliance violation related to an internal drainage basin area of
about 9 13 acres that was serviced by a detention pond located between lots 129 & 130.
        Drainage from about 75% of Monterrey Heights subdivision is entering Tidalholm Village
        via Point Reyes Dr.: drainage area ( offsite ) is in excess of the 600,000 sq ft allowed in
        the design calculations ( for detention pond between lots 129 & 130 ).
        This deficiency must be corrected by either routing the stormwater runoff around the
        detention pond, or accounting for the increased volume in the detention pond design.
A stormwater management investigation and onsite survey of the Monterrey Heights
subdivision determined the actual offsite drainage to be ca. 3,700,000 sq ft. This result defined
the (over permit) area to be: 3,700,000 sq ft (-) 600,000 sq ft (=) 3,100,000 sq ft; or 71.17 acres.
        The subdivision developer proposed the install of a weir box diverter
underground stormwater pipe upstream of the detention pond. Conceptually, this diverter
                                    [Reinforced Concrete Pipe] with a large box, with an internal
weir set at the maximum normal water level of the detention pond [ ~15.15 ft]. Increased levels

condition at the weir box. Stormwater that overflowed the weir would be routed through a



                                                   1

          Case 7:21-cv-00106-M Document 1-1 Filed 06/09/21 Page 2 of 18
new       RCP along a drainage easement between lots 127 & 128. The new RCP then would
continue into an off-property drainage area until it was to discharge at a point where the RCP
invert matched the ground elevation [11.9 ft +/-]. The ultimate destination of the diverted flow
is a wetland at an elevation of less than 9 ft, located about 600 ft overall distance to the west
from Lipscomb Dr.
         Tripp Engineering, P. C. submitted design drawings of this proposal, for review by
NCDOT Hydraulics Div, on Dec 17, 2001. Handwritten notes on discovery documents suggest
this design review was not completed until 2003.The final diverter system design was
presumably installed in 2003 or later.
        There are several discrepancies in Diverter System design found among the many
documents discovered to date. I have analyzed the actual configuration of the Diverter System
and used that information to determine the capacity of the piping system.
of the final segment of RCP, extending beyond lot 128, is only ~33 ft, thus the estimated overall
length of the new 36       P is 191.5 ft, and includes two bends to facilitate a ~37 ft long offset to
the south. The discharge element is a                          see Fig 5] which widens the flow
area at the discharge point, thereby reducing erosion and the resistance to flow. The discharge
location information is found on an adjoining subdivision [Tralee Ct] drawing [Dwg. C1], which
identifies the discharge elevation as 12.       A properly functioning ditch is required to avoid
obstructing the discharge water flow from the outfall location. A survey of the ditch area
topography was completed prior to the install, but no survey data was found to completely
describe the post install geometry.

Description of Study Cases
                                       installed 36



ditch. The flat bottom of the ditch, for calculation purposes, was assumed to be 4 ft width and
the sides slope at a 1/1 pitch. The liquid flow rate versus depth of water for the ditch was
determined using an on-                                                                         A
sensitivity check analysis was performed for an alternate ditch of 3 ft width with 2/1 side slope.
Results indicated that design would operate at 2-3 inches lower levels at the same flows.
        The level in the ditch for any given flow was then used to determine a head loss
associated with the change in cross section from pipe discharge, to flared expansion section to
ditch. The ditch level and transition/expansion losses are summed and included with the overall
pipe losses. The result is a required elevation difference [head required, in ft of fluid] between
the RCP discharge invert, and the inlet of the RCP inside the diverter box. The slope of the
(invert) of the ditch was assumed to be 0.4 ft/ 100 ft. This slope delivers flow to the
approximate elevation of the planned discharge point.

                                                  2

          Case 7:21-cv-00106-M Document 1-1 Filed 06/09/21 Page 3 of 18
        There were four separate study cases analyzed, which represent different conditions at
the discharge of the pipe into the ditch; plus a separate special

CASE 1: The RCP discharge is above the level of water in the ditch; this case, although feasible,
  Was probably not done because of the increased elevation difference needed, longer ditching
  length, and erosion control requirements.

CASE 2: The RCP discharge invert is at the same level as the ditch inlet invert; Base Case; this is
  identified as a normally operating system, without the major obstructions introduced in the
  following cases.

CASE 3: Same as Case 2, but the inlet to the ditch is obstructed; obstruct dam height is 2 ft.

CASE 4: Same as Case 3, but an 18 inch depth obstruction extends inside the RCP; this
  represents choked flow because the obstruction reduces the open cross section for fluid flow
  to 50%.This case is thought to be consistent with the upward spouting of discharging water
  reported by observers during the storm

                                                         [ 50% cross-section area ] inside pipe is
increased to        yield 70% obstruction of the pipe cross-section.

Partial RCP: Flow vs. head was calculated for the pipe from the first 45L bend to the discharge

Summary of Results
        The results; shown in Figure 2, are all based on a trapezoidal ditch; 4 ft width at the
bottom and 1/1 side bank slopes, invert slope of 0.4%, [ a ~1.0 ft drop over the ~250 ft length of
a proper ditch required to deliver water to a flat plane area ]. A larger ditch and/or greater
slope would have improved the performance of the system. Figure 1 displays the elevation
profiles of the natural surface, the RCP piping and the needed open ditch invert elevations for
                           . We assume Case 1 ditching requirements were not provided.
        The best analysis of a normally functioning ditch/36                       therefore is
shown by Case 2 results. In Study Case 2 the system is capable of delivering about 30,000+ gpm
of stormwater, with no water buildup on the street, at a total head required of <5 ft [RCP inlet
to RCP invert]. The flow capability would increase to ~35,000 gpm for moderate [ ~ 14 inch ]
water buildup on the streets. If the actual flood level reached ~20 ft elevation [~3+ ft buildup],
as de                                                       have delivered a flow rate of ~41,000
gpm to the outfall area.
        The consequences of obstructions in the ditch and pipe were evaluated in Study Cases 3,
4 & 4A. In Case 3 the ditch was assumed partially blocked, near the RCP discharge, by a 2 ft

                                                 3

          Case 7:21-cv-00106-M Document 1-1 Filed 06/09/21 Page 4 of 18
high (above ditch invert) berm. The results show that generally the height of the obstruction
was translated to an increase elevation of water at the RCP inlet. For low flows the translation
is 1/1. For higher flows the ditch width and cross section increase diminishes the effect of the
obstruction. For example; the increased level of water for 30,000 gpm flow was 1.3 ft because
of the added 2 ft high obstruction.
         In Case 4 the obstruction of flow was compounded by adding what is equivalent to a
sediment buildup that is 18 inches in depth and extends back inside the circular cross section of

independently by reducing the effective cross section of the 36 ID pipe. This restriction and
accompanying pressure drop varies with the velocity heads occurring in the remaining open,
unrestricted section of pipe; it increases as a function of velocity squared. For example; the
increased level of water for 30,000 gpm flow was 3.7 ft because of the added 18 inch layer of
sediment inside the pipe. Case 4 also includes the Case 3 partial ditch blockage. So, for
example, the overall water elevation increase vs.                  Case 2 level is 4.9 ft. for 30,000
gpm flow. The Study Case 4 [obstructed flow] of ~30,000 gpm would have caused the water
level to increase to the ~20 ft elevation observed.
the discharge area indicate that the obstruction was likely substantially greater than the 2 ft
height studied in Cases 3 & 4. On scene reports by residents indicate that the discharge was
very obstructed and
        report tends to confirm the presence of an obstruction which extends into the mouth of
the discharge piece.
        Case 4A was added to show the results of increasing the restriction inside the pipe.
When the open area is reduced to 30% [ 70% restriction ] the flow capacity of the pipe again
reduces dramatically. Water would have to appear on the street before the diverter could
deliver 12,000 gpm. At the flood levels reported [ 20 ft elev ], the diverter line would have only
delivered a very modest 17,000 gpm; about 40% of the clean system capacity.
The combination of calculated results and storm observations indicated that just the two
defects in the study cases, combined, could account for the substantial flooding that was
observed during Hurricane Florence.




                                                  4

          Case 7:21-cv-00106-M Document 1-1 Filed 06/09/21 Page 5 of 18
FIG 1 - SECTION VIEW OF DIVERTER SYSTEM




                                     5

       Case 7:21-cv-00106-M Document 1-1 Filed 06/09/21 Page 6 of 18
FIG 2 - GRAPH OF STUDY CASE RESULTS



                                                                          36" RCP; Head vs Flow
                                                                  As Built - RCP Diverter Drain System
                                 12.00
                                                      Case 1; Discharge to MT Ditch
                                                      Case 2; Clean Ditch at Normal Levels
                                                      Case 3; Ditch Full; 2 Ft Obstruction
                                 11.00
                                                      Case 4; 2 Ft Obstruct & RCP ID Choke @ 50%
                                                      Case 4A; 2 Ft Obstruct & RCP ID Choke @ 70%
                                                      Runoff; 1"" / hr & 1.25"" / hr Rains10.16
                                 10.00
                                                                                                                             9.72
                                                                                                                   4
                                                                                                                                              3
                                  9.00
                                                                                                         Runoff from 1"/ hr - 1.25"/ hr
                                                                                              8.62                 Rainfalls
                                                                           4A
                                  8.00
   REQ'd Differential HEAD: FT




                                                                                                                 7.67
                                                                                       7.27
                                  7.00


                                  6.00                                          6.10                                                      2
                                                                                                     5.78

                                             MIN STREET LEVEL                                 5.14
                                  5.00                                   5.09
                                             FLOODING BEGINS
                                                                                       4.59
                                                                  4.25
                                  4.00                                          4.10
                                                                         3.68
                                                                  3.31
                                  3.00


                                  2.00


                                  1.00                                                               1
                                                                                                                                                   DITCH INVERT:
                                                                                                                                                    12.36 ft Elev
                                  0.00
                                         0                10,000                       20,000                          30,000             40,000           50,000
                                                                                                FLOW: GPM




                                                                                                 6

                                  Case 7:21-cv-00106-M Document 1-1 Filed 06/09/21 Page 7 of 18
 FIG 3; Table of Study Case Results; Case 2 [Normal - Clean Ditch]

Flow; GPM    Flow; CFS Velocity Heads Ditch Water Depth TDH of Pipe Elev at Inlet
[gal/min]                               [ft of water]      [ft of water] [ft above sea level]
  10,000       22.28       0.154                1.24           0.25            13.85
  12,000       26.73       0.222                1.38           0.35            14.09
  14,000       31.19       0.303                1.50           0.50            14.34
  16,000       35.64       0.395                1.62           0.63            14.61
  18,000       40.10       0.500                1.73           0.80            14.89
  20,000       44.55       0.617                1.84           1.02            15.21
  25,000       55.69       0.965                2.07           1.64            16.07
  ____________________Water Backs Up Onto Street__[ ~17 ft Elev ]____________________
  30,000       66.83       1.389                2.29           2.44            17.09
  35,000       77.97       1.891                2.48           3.43            18.27
  40,000       89.10       2.470                2.67           4.58            19.61
  45,000       100.24      3.126                2.84           5.93            21.13
  50,000       111.38      3.859                3.00           7.40            22.76

 Note: [ Normal

                                                        level less than 5.4 inches at 30,000 gpm.

 ADDENDUM: FURTHER CALCULATION BASIS DETAILS

 Pipe Discharge Point Ditch Configuration Requirements
         The discharge flow of stormwater from the RCP requires some form of flow path to
 arrive at low lying areas which adjoin the Cape Fear River. The destination area lies on the east
 side of River Road, including relatively flat areas, at an elevation of < 11 ft; and only ~300 feet
 to the west of the RCP discharge point. It is assumed that the flow at this point would have
 widened out and the surface elevation requirement for the flow would be decreased. The
 intermediate elevations, as shown on NHC Lydar Topo Maps, require ditching to provide a
 proper, and non-restrictive path for water flow. The current version of the NHC Topo Map
 [formulated from a 2002 DTM] does not indicate that this ditch existed to the depth required.
 Tripp Eng. P C, provided a field survey, transmitted to NCDOT 1-21-2002, of ditch elevations.
 This map, with survey elevation mark-ups, is thought to be pre-installation . Locations closer to
 the Tidalholm property line are all above 16.4 ft, so significant excavation would have been
 required to pr                                           length pipe.


                                                  7

           Case 7:21-cv-00106-M Document 1-1 Filed 06/09/21 Page 8 of 18
FIG 4 - DRAINAGE SYSTEM ELEVATION PROFILES


                                      Drainage System Elevation Profiles
             30
                                                                             As Built: 36" RCP

                                                                             Lydar Invert 'Elev Profile'

             25                                                              Street Low Point

                         DIVERTER                                            Ditch Invert; 0.4% slope
                         MANWAY
                         ELEV                                                Tripp Survey; Surface
             20
                                                                             Elev's
 Elevation; ft




                                                                             Trip Survey; Exist Ditch
                          STREET MIN ELEV                                    invert

             15

                           AS-BUILT ELEV
                           RCP & DITCH INVERTS
             10

                                                                                       RIVER ROAD
                                                                                       Elev below 5 ft
                                                                                       [run of 190 ft]
                 5
                     0          100           200      300       400      500        600          700
                                            Location; Distance from Diverter Box; ft



        In order to evaluate the pipe flow we must understand the configuration of the pipe to
ditch flow feature. Additionally, the ditch cross section geometry, surface roughness, and ditch
slope determine the operating level of the ditch at any given flow. I used the cross section of a
trapezoidal ditch, 4 ft width at the bottom, with 1/1 slope for the sides. The surface roughness
factor used was, as presented in tables from several sources                            ditch. The
entrance elevation of the ditch was assumed to have
the RCP Expansion Discharge piece (12.36 ft). I used the                            line flow

                                                             8

                     Case 7:21-cv-00106-M Document 1-1 Filed 06/09/21 Page 9 of 18
calculator available at Eng.Auburn.Edu, for open channel drains of various cross sections. In all
cases a ditch slope [ 0.4% ] and the ditch level were input variables and the flow rate was the
output variable. Multiple results were cross checked using other available online software;
crosschecked results agreed within 0.3%.




Reinforced Concrete Pipe Flow Calculations

        For the purposes of flow and pressure drop [differential head] calculation, the pipe is
divided into runs of strait pipe and included features; 1: inlet contraction [from inside box to
inside pipe], 2: cumulative straight pipe runs, 3: ~ 45< bends in pipe (2), and 4: the discharge
expansion to the ditch [includes flared end section ]. Since the flared end section has a
cross-section two times the width of the pipe ID and naturally morphs into the trapezoidal ditch
cross-section; the inlet of the flared end section to ditch cross-section are treated as one
feature.



                                                9

         Case 7:21-cv-00106-M Document 1-1 Filed 06/09/21 Page 10 of 18
1. The inlet to the 36                                  dge of the wall of the weir box.
   Since the RCP
   smooth mortar joint
           or 0.055. Note that field inspection revealed even longer radii because the
   RCP leading edge was not flush with the inside wall and the void had been filled with
   mortar. The effective r/D                                       used was            . The
   effective K used was 0.158. Interpolated f
   #410, p A-                             . (K factors for losses):K = 0.15 for r/D = 0.06. K
   = 0.04; for r/D at 0.15 or greater. This loss coefficient is multiplied times velocity
   heads to obtain

2. The two bends in the pipe (~45 oL) are actually executed in ~5-6 ft diameter manhole
   access wells. The bend friction loss net effect is better modeled as a short radius
   elbow, as opposed to a sharp miter bend. The effective bend radius is ~ (1.8) pipe
   diameters. The friction loss of each bend is then converted to an equivalent strait
   pipe length. The bend friction loss was estimated from Crane; A-27, Resistance of
   Miter Bends; also see E. I. DuPont Co. Engineering Standard [DG 5B]; Fig 2 (p 11)
   relating bend loss for various configurations in the number of pipe diameters that
   may then be added. In our case, determined from the equation:
       L/D = 11.38     and: Ft Equiv = (11.38 x 3.0 dia.) = ~ 34.1 ft

3. The strait pipe is composed of three segments: total length is: 121.2+37.3+33 =
   191.5 ft. The two ~45L bends are included as 5 ft physical dimension, but 34.2 ft
   equivalent length each. Total equiv length straight pipe of bends = 58.3 ft. Total
   equivalent pipe length = 249.8 ft.
   The head loss in the total aggregate equivalent pipe length was determined for
   all the flow rates studied by using head loss                                Hydraulic
   Tables; p 3-29 . The pipe surface roughness was corrected for increased roughness
   of concrete versus the cast iron in the table by adding 20% to all the head loss
   values. The correction factor was based on an analysis of the Fanning friction
   factors (ft); as derived from a Moody Diagram using a surface roughness ( ) of
   0.0004 for asphalt coated cast iron, and 0.001 for smooth concrete.
   The Reynolds Number was determined from the following equation: N RE = D v p / ue
   [Crane Flow of Fluids; Tech paper #410: p 1-4]. For 10 ft/sec velocity,
   ~ 31,720 gpm          NRE = (3.0 * 10 * 62.4)/ 0.000673 = 2.78 * 10 7
   The Fanning friction factor for the pipe is then determined from a graph of friction
   factors vs. Reynolds Numbers [Crane Flow of Fluids: p A-24]



                                         10

 Case 7:21-cv-00106-M Document 1-1 Filed 06/09/21 Page 11 of 18
               ft = 0.0125             relative roughness of 0.0013 [asphalt coated cast iron]
               ft
           Alternatively, Cameron Hydraulic Data; for flows between 30,000 & 45,000 gpm
           uses a Fanning friction factor of; ft = 0.0134 for [ asphalt dipped cast iron ].
           Since I used their tabular data, the implied Fanning friction factor for the +20%
           adjustment to RCP is;   ft = 0.0161
       4. The (maximum) resistance to flow due to a sudden enlargement is expressed by
          K = [ 1 (d12 / d22 )] therefore equally = [1 (A1 / A2)]; Crane, Equation 2-9. If the
          enlargement occurs at an included angle less than 45 oL, the loss may be reduced by
          the correction for the included angle : Ce = 2.6 * sin ( /2); Crane, Equation 2-12.
          I used the more conservative full expansion loss in the report. However, the Flared
          End Section would loosely correspond to a Ce of < 0.5 for a portion of the expansion.
          That implies the calculations are conservatively high with respect to the expansion
          losses into the ditch cross section.

       5. The total system loss was tabulated by adding the discharge transition loss and the
          entrance loss to the equivalent pipe length loss. Determining the RCP inlet water
          elevation, above the RCP discharge invert, requires adding the water level in the
          ditch. The reference total head (elevation in feet of water), in all cases, are from the
          invert elevation of the RCP discharge. These calculations assumed that the RCP was
          running full up to the flared end section. At very low flows, which are not of primary
                                                                                        n occurred,
          the results given would be conservative with respect to differential head. See Figure
          2 and Table 3 for all case results. Note that CASE 1 results assume that the ditch
          operating level is in all cases lower than the RCP discharge invert.

Ditch Flow Sensitivity to Condition

       An analysis was done to determine how flow capability of a trapezoidal ditch is affected
by the general condition of the ditch. The analysis was based on the Manning equation for ditch

Manual; EM1601, Chap2 Open Channel Hydraulic Theory presents the Manning roughness
coefficients for different boundary types in Table 6.1

 -   [ n = 0.017 ] = Earth Channels in Best Condition
 -   [ n = 0.020 ] = Straight Earth Canals in Good Condition


                                                 11

         Case 7:21-cv-00106-M Document 1-1 Filed 06/09/21 Page 12 of 18
 -   [ n = 0.025 ] = Rivers & Earth Canals in Fair Condition; some Growth
 -   [ n = 0.035 ] = Winding Natural Streams & Canals in Poor Condition; considerable Growth
 -   [ n = 0.041-0.050 ] = Streams with Rocky Beds/Variable Sec Rivers; Some Bank Vegetation




                                                              The exact same ditch was evaluated
for a surface roughness of 0.035; to represent a ditch which had not been maintained and had
de                                                              results are tabulated in Figure 6
                                                    ncreased the operating level by about one
half foot at 40,000 gpm flow. This was still considerably better than Case 3 where the ditch has
an obstruction consisting of 2 feet of sediment (see Fig 6 following).


FIGURE 6: TRAPEZOIDAL DITCH FLOW vs. DEPTH


                                      Trapazoidal Ditch Flow : Natural or Obstructed
                                          0.4% Slope; 4 ft width bottom; 1/1 Side Slopes
                             5

                            4.5
                             4
     Ditch Flow Depth; Ft




                            3.5
                             3

                            2.5
                             2
                                                                      Fair Condition Ditch & 0.4%
                            1.5                                       Slope; 4 ft width bottom
                                                                      Poor Condition Ditch; Growth &
                             1                                        Winding
                                                                      2 ft High Obstruction of Ditch
                            0.5

                             0
                                  0       10,000    20,000   30,000    40,000     50,000    60,000
                                                   Trapazoidal Ditch Flow; gpm



                                                              12

                            Case 7:21-cv-00106-M Document 1-1 Filed 06/09/21 Page 13 of 18
Other Miscellaneous Background Data & Observations

   1. The residents (lot 127) observation (during the storm and flooding) of the level in the
      first bend manhole is very instructive. The elevation at that point in his yard is between
      20 21 ft. The resident reported that the manhole was full of water all the way to the
      top. This is a key observation, since only one additional bend and two short lengths of
      strait pipe separate this point from the RCP discharge invert at 12.36 ft elevation. The
      calculations include a case to determine how much flow would be required to cause the
      observed level if the ditch were in good working condition. The answer was that flows
      exceeding 50,000 gpm, would be required. The resident also reported that the water at
      the surface was calm, not turbulent. This would lead one to believe that there was an
      obstruction at the ditch, not that the outflow was this very large value.
   2. In order to confirm that the ditch could discharge into its receiving wetland, a backup of

      their Hurricane Florence Report. They reported both the maximum Storm Tide and the
      maximum I
                                        Inundations
      than the storm surge, and ranged from 3.1-3.5 ft. The storm surge and inundations were
      relatively low and were well less than the elevation difference to the ditch discharge at
      10-11 ft.
      river levels to the nearby sea level.
   3. The second receiving wetland question was related to possible back-up due to the
      presence of River Rd between the wetlands and the Cape Fear River. This issue is
      negated by the fact that a nearby segment of the River Rd is below 5 ft elevation.
      Stormwater from the wetland would simply pass over the road and water surface
      elevations above 5- 6 ft would pass extremely large flows
   4. Pictures taken immediately after the storm show the RCP discharge to be significantly
      obstructed by soil build-up in the ditch. The pictures seem to indicate that the
      obstruction was worse than the 2 ft elevation of obstruction that I used in Study Cases 3
      & 4. The pictures            t preclude a possible soil build-

      section                                                .5                     . The



      discharging upward.



                                              13

        Case 7:21-cv-00106-M Document 1-1 Filed 06/09/21 Page 14 of 18
FIGURE 7: NHC Topographic Map of Receiving Ditch Area




                                     14

       Case 7:21-cv-00106-M Document 1-1 Filed 06/09/21 Page 15 of 18
                        List of Figures, Maps & Tables

Figure No. 1:   Section View of Diverter System

Figure No. 2:   Graph of Study Case Results

Figure No. 3:   Table of Study Case Results

Figure No 4:    Drainage System Elevation Profiles

Figure No. 5:   Drawing of Flared End Section

Figure No. 6    Trapezoidal Ditch Flow vs. Depth

Figure No. 7:   NHC Topographic Map of Receiving Ditch Area




                                     15

    Case 7:21-cv-00106-M Document 1-1 Filed 06/09/21 Page 16 of 18
This Document prepared by: W. L. Nutt ; BSChE; Research Fellow (Ret), E. I. DuPont


                                                   Date:




                                      16

 Case 7:21-cv-00106-M Document 1-1 Filed 06/09/21 Page 17 of 18
References:

     1: Cameron Hydraulic Data; 17 th edition; Ingersoll-Rand Corp.
     2: Crane Flow of Fluids, through valves, fittings, and pipe; Technical Paper No 410
            Also partial avail as; CraneNuclear-A4-Aprl2013-Section8.pdf
     3: www.Eng.Auburn.Edu>Handbook > Open Channel Flow Calculator
          Trapezoidal Ditch; calc flow and depth (Manning Equation)
     4:           Chemical Engineers Handbook; Sec 6 - Transport & Storage of Fluids;
              Table 5-7 (roughness values), Fig 5-12 (Ave n Values), Fig 5-26 (Moody Diagram)
     5: Chemical Process Design Standard, E I DuPont deNemours; Friction Loss in Fittings
           & Valves -DG 5B
     6: U S Army Corp of Engineers; Design Manual, Chap 2: Open Channel Hydraulic Theory
            Table 6.1, roughness coeff. (p43) Moody Diag., friction factor vs. roughness
            (p39); Engineering Manual EM 1110-2-1601; Hydraulic Design of Flood
            Control Channels
     7: New Hanover County discovery documents: BCH_Defendants
         - Doc 110112: Map of off-site contributing area
         - Doc 000110: Tripp Eng, preliminary diverter box design
         - Doc 109785: Early problem definition documents & correspondence
         - Doc 000091: Ref DWGS
         - Doc 022463: TRC Agenda docs show Tralee Ct drainage; see C1 & C2
         - Doc 109040: NHC; soil types near Cathay Rd/Lipscomb Dr
         - Doc 96606-                    djoining sub) maps & drainage
         - Doc 004744/57: Flooding Pictures
     8: Reiss & Nutt plaintiff discovery documents: Plaintiff 1-72 (1).pdf
     9: www.Weather.Gov NOOA/National Weather Service/NOOA/ Hurricane
          Florence Report




                                             17

       Case 7:21-cv-00106-M Document 1-1 Filed 06/09/21 Page 18 of 18
